DETAILED ACTION
This is on the merits of Application No. 16/247043, filed on 01/14/2019. Claims 1-7 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claim 1. Particularly, a sensor as well as means for powering the sensor including a first sending/receiving unit and a second sending/receiving unit, wherein the sensor and the first sending/receiving unit are coupled and arranged at the rotating part, and wherein the second sending/receiving unit is arranged at the non-rotating part, wherein the first sending/receiving unit and the second sending/receiving unit are inductively coupled, wherein the first sending/receiving unit comprises an energy storage, and wherein the energy storage is charged during each turn of the rotating part and powers the sensor via the first sending/receiving unit in order to perform measurements, wherein the energy storage is arranged in a rotating part of the planetary gear, the rotating part being a shaft, an axis, or a planetary pin. Even more particularly, the energy storage charged during each turn of the rotating part. DE 202016106888 is the closest prior art of record. While it is conceivable that the sensor module could be configured to meet the above limitation, the reference does not disclose the inductive coupling as claimed. Further, see applicant’s arguments of both 10/21/2020 and 02/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659